     Case 2:20-cv-01202-KJM-CKD Document 18 Filed 10/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    JOBANY RODRIGUEZ,                                No. 2:20-cv-01202-KJM-CKD
12                       Plaintiffs,
13           v.
14    ALLEN DISTRIBUTION, LP,
15                       Defendants.
16    ___________________________________
17    JANET UGALE,                                     No. 2:20-cv-01710 MCE-KJN
18                       Plaintiffs,
19           v.                                        RELATED CASE ORDER
20   ALLEN DISTRIBUTION, LP,
21
                         Defendants.
22

23

24
                    Examination of the above-captioned actions reveals that they are related within the
25
     meaning of Local Rule 123(a). Here, “both actions involve similar questions of fact and the same
26
     question of law and their assignment to the same Judge or Magistrate Judge is likely to effect a
27
     substantial savings of judicial effort.” Local Rule 123(a)(3). Accordingly, the assignment of
28
                                                       1
     Case 2:20-cv-01202-KJM-CKD Document 18 Filed 10/14/20 Page 2 of 2


 1   these matters to the same judge is likely to effect a substantial savings of judicial effort and is
 2   likely to be convenient for the parties.
 3                  The parties should be aware that relating cases under Rule 123 causes the actions
 4   to be assigned to the same judge – it does not consolidate the actions. Under Rule 123, related
 5   cases are generally assigned to the judge and magistrate judge to whom the first filed action was
 6   assigned.
 7                  As a result, it is hereby ORDERED that Civ. No. 2:20-cv-01710 MCE KJN is
 8   reassigned from Judge Morrison C. England to the undersigned and from Magistrate Judge
 9   Kendall J. Newman to Magistrate Judge Carolyn K. Delaney. Henceforth, the caption on
10   documents filed in the reassigned case shall be shown as: Civ. No. 2:20-cv-01710 KJM CKD.
11                  It is further ORDERED that the Clerk of the Court make appropriate adjustment in
12   the assignment of civil cases to compensate for this reassignment.
13                  IT IS SO ORDERED.
14   DATED: October 14, 2020.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
